DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "a second pair of twisted conductors partially disposed within the core carrier" as cited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "a second pair of twisted conductors partially disposed within the core carrier" as cited in claim 8.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This instant application is Continuation of 16/600,288.  Specification of 16/600,288, as originally filed, does not provide support for the claimed subject matter of "the core carrier…being non-compressible" as now cited in claim 1.  Claims 2-12 are included in this rejection because of dependency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends on claim 1 and recites that "the first conductor and the second conductor are litz wire", while claim 1 earlier recites that "the pair twisted conductors each lack an insulator."  It is known in the art that Litz wire comprises insulator.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregor (DE 2516830).

    PNG
    media_image1.png
    282
    575
    media_image1.png
    Greyscale

 	Gregor discloses a cable comprising a cable jacket (14); a core carrier (8) disposed within the cable jacket, the core carrier being in contact with the cable jacket, being an electrical insulator, non-compressible (English abstract, made from a foamed plastic with reinforcement), and a single element, and comprising first and second partial outer tubes; and a pair of twisted conductors partially disposed within the core carrier, the pair of twisted conductors each lacking an insulator, wherein a portion of the core carrier separates a first conductor in the pair of twisted conductors from a second conductor in the pair of twisted conductors, wherein less than half of a cross-sectional of each of the first and second conductors protrudes from the core carrier when the cable jacket is stripped from the core carrier, and wherein the first and second conductors are in partial contact with the first and second partial outer tubes, respectively.  It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
 	Gregor also discloses that the pair of twisted conductors is fully disposed within the cable jacket (re claim 3); the cable jacket is an electrical insulator (re claim 6); the cable further comprises a second pair of twisted conductors partially disposed within the core carrier (re claim 8); the first and second partial outer tubes have an approximately cylindrical shape (re claim 11); and the core carrier has an approximately cylindrical shape (re claim 12).
 	Re claims 9 and 10, limitations of "clicking the pair of twisted conductors into the core carrier" and "the first and second partial outer tubes are formed when the core carrier is extruded" are considered method limitations, and it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (2016/0372235).
  	Sugiyama et al. discloses a cable comprising a cable jacket (5); a core carrier (4) disposed within the cable jacket, the core carrier being in contact with the cable jacket, being an electrical insulator, non-compressible (comprising polytetrafluoroethylene, PTFE, [0038]), and a single element, and comprising first and second partial outer tubes; and a pair of twisted ([0072]) conductors (3) partially disposed within the core carrier, the pair of twisted conductors each lacking an insulator, wherein a portion of the core carrier separates a first conductor in the pair of twisted conductors from a second conductor in the pair of twisted conductors, wherein less than half of a cross-sectional of each of the first and second conductors protrudes from the core carrier when the cable jacket is stripped from the core carrier, and wherein the first and second conductors are in partial contact with the first and second partial outer tubes, respectively.  It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
 	Sugiyama et al. also discloses that the first and second conductors are independent channels of a centralized communications network between electronic control units of a vehicle ([0003]) (re claim 2); the pair of twisted conductors is fully disposed within the cable jacket (re claim 3); the core carrier comprises PTFE (re claim 7); the cable further comprises a second pair of twisted conductors partially disposed within the core carrier (re claim 8); and the first and second partial outer tubes have an approximately cylindrical shape (re claim 11).
 	Re claims 9 and 10, limitations of "clicking the pair of twisted conductors into the core carrier" and "the first and second partial outer tubes are formed when the core carrier is extruded" are considered method limitations, and it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gregor in view of Leyendecker (7214883).
 	Claim 4 additionally recites the conductors being Litz wire.  Leyendecker discloses a cable comprising conductors which are Litz wire (col. 5, lines 62-65).  It would have been obvious to one skilled in the art to use Litz wire for the conductors of Gregor since Litz wire construction has the advantage of reducing signal loss at higher frequencies as taught by Leyendecker.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gregor in view of Whitfill, Jr. et al. (Whitfill, 3800066).
  	Claim 5 additionally recites the distance between the first and second conductors being approximately 0.2 mm.  Whitfill discloses a cable comprising first and second conductors spacing from each other by a distance which is approximately 0.2 mm (col. 4, line 22, core 21 having a diameter of 0.016 in = 0.4 mm).  It would have been obvious to one skilled in the art to modify the cable of Gregor such that the distance between the first and second conductors is approximately 0.2 mm as taught by Whitfill to meet the specific use of the resulting cable.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847